Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12-29-2020 is acknowledged.  The traversal is on the ground(s) that claims 2-5 have not been identified as being part of either of the two identified groups. Claims 2-5 were previously non-elected claims in a previous species requirement. That the applicants have completely changed the scope of claim 1 to a non optical embodiment does not change the previous restricted claims (see first species requirement and response to the election of the non final rejection of 7-13-2020). The applicants then argue that an entire group set must be examined if the search and examination can be done without serious burden regardless of whether the claim set includes independent or distinct inventions.  This is not found persuasive because the two inventive concepts of the two groups require completely different search areas and would require different prior art references which would clearly add an undue burden on the examiner. In addition, when amending the claims, the inventive concepts of these two groups were not in the original claims (master-tap chain and power leeching mode for group I and details of interfaces and power line communications of group II). That the inventive concept was changed from the original claims to include two different inventive concepts (not originally claimed) adds a burden on the examiner. That the examiner had to consult with examiners in areas unrelated to the original claims and different for the two Groups shows that there is an added burden. Although the applicant makes conclusory assertions that there is no serious burden, this is not sufficient to establish that there is not a serious burden (i.e. provide comments that they are obvious variants of each other). Group I includes solar panels and a battery system which would not need to be searched and examined for group II. Group II includes hybrid .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claims 1 and 8 claim that the control devices can be in a master or a tap mode. The specification discloses that when the light 2402c is off, that the device 240c is not operating as a master or a tap. This is missing from the claims which appear to only claim that the device operates as master or tap. That this is missing from the claims leads to confusion about how the system operates when one or all of the control devices (i.e. 2402a-c) are off. For example, the specification specifies that only the final device in the chain may be the master (paragraph 185). In the situation in the last sentence of paragraph 185 when the control device 2402c is off, it does not appear that it is operating as a master or a tap. The scope of the claims appears to be inaccurate since the claims only claim the two modes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al (2009/0021955) in view of Zhang (CN 205717089, a machine generated translation is at the end of this office action) and Norton et al (2018/0042064)
 In regard to claims 1 and 8; Kuang et al teach a system, comprising: a plurality of lighting fixtures (107) for a building (paragraph 122 says that his lighting system can be in a building), wherein the plurality of lighting fixtures (102/107) are connected to a battery system (118) via a power line of 60V or less (he teaches 24 volts in paragraph 42) in a master-tap chain (he shows the lights in a chain with a master device and slave devise which tap the power). 
Although Kuang et al do not specifically teach that each of the plurality of lighting fixtures comprises a control device configured to operate in a power-requesting mode when the control device is being operated as a master device and in a power-leeching mode when the control device is being KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 	Although Kuang et al do not specifically teach that their lighting fixture of the plurality of lighting fixtures includes or is connected to a camera, and wherein a second lighting fixture of the plurality of lighting fixtures includes or is connected to a wireless access point; Zhang teaches that it is well known for a lighting device to include a camera (3) and a wireless access point (5). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to include a camera and a Wi-Fi module in the lighting housing as taught by Zhang for the purpose of providing security using a camera (item #2 under the section that says “utility model to create the beneficial effect”) and to provide wireless access using the WiFi module (item #2 under the section that says “utility model to create the beneficial effect”) , since Zhang teaches that this is well known in the prior KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Although Kuang et al do not specifically teach that he has and one or more solar panels disposed outside the building, wherein the one or more solar panels are connected to and configured to provide power to the battery system; Peto teaches that it is well known to use solar panels (figure 1, solar panels 16) to provide power to the battery system (118 and 11 paragraph 70) to provide power to devise that may include lamps (paragraph 30 and 135). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use solar panels to provide power to a rechargeable battery in the system of Kuang et al for the purpose of providing more economical power to the building , since Peto teaches that this is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claims 10-11, it is well known for cameras in a building to have a certain resolution. The examiner is utilizing Official notice that it would have been obvious to utilize a camera with high resolution in order to monitor specific details of a room/building in order to provide proper monitoring of an environment/surveillance (i.e. to clearly see facial features of an intruder).
Likewise, with regard to claims 12-14, it is well known for cameras in a building used for monitoring to utilize motion sensing to track movement, thermal sensing to track a person's movement particularly at night and to track locations of people in a building when high security is required. For example, a museum or high security building would benefit from tracking a person's location with these types of devices. The examiner is utilizing Official notice because it would have been obvious to utilize a camera with thermal tracking, location tracking and motion sensing to either turn on 
In regard to claim 15, Zhang teach that lighting fixtures include cameras. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10 and 13 of U.S. Patent No. 10,277,330 in view of Kuang et al (2009/0021955) in view of Zhang (CN 205717089, a machine generated translation is at the end of this office action).
In regard to claim 1 and 8, the patent claims a  system, comprising: a plurality of lighting fixtures for a building (claim 7, lighting devices inherently have fixtures), wherein the plurality of lighting fixtures are connected to a battery system (claim 10, battery) in a master-tap chain (claim 13 teaches that the devices are arranged in a manner such that one interface devise is a master which obviously would be in a chain), wherein each of the plurality of lighting fixtures comprises a control device configured to operate in a power-requesting mode (claim 13, master device obviously requests power) when the control device is being operated as a master device and in a power-leeching mode when the control device is being operated as a tap device (tap device of claim 13 leeches/uses power), one or more solar panels (claim 9) which are inherently disposed outside the building in order to receive sunlight, wherein the one or more solar panels are connected to and configured to provide power to the battery system (claim 10).
Although the patent does not specifically claim  a power line of 60V or less,  Kuang et al teach a system, comprising: a plurality of lighting fixtures (107) for a building (paragraph 122 says that his lighting system can be in a building), wherein the plurality of lighting fixtures (102/107) are connected to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	Although the patent does not specifically claim that their lighting fixture of the plurality of lighting fixtures includes or is connected to a camera, and wherein a second lighting fixture of the plurality of lighting fixtures includes or is connected to a wireless access point; Zhang teaches that it is well known for a lighting device to include a camera (3) and a wireless access point (5). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to include a camera and a Wi-Fi module in the lighting housing as taught by Zhang for the purpose of providing security using a camera (item #2 under the section that says “utility model to create the beneficial effect”) and to provide wireless access using the WiFi module (item #2 under the section that says “utility model to create the beneficial effect”) , since Zhang teaches that this is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	Conclusion

Applicant's arguments filed 10-12-2020 and 12-29-2020 have been fully considered but they are not persuasive. The applicant’s amendments have changed the entire scope of the claims. The applicant .
In regard to the applicants arguments that claims 2-5 (which were previously non-elected) were not included in the species requirement, these claims were previously drawn to a non-elected invention. That the applicants have changed the scope of the claimed invention to such a large degree that the examiner had to provide completely new rejections does not entitle the applicant to bring in non-elected claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        

	
	


English (machine translation) of the specification of Zhang (CN 205717089)
DESCRIPTION

The utility model relates to a lighting management system technical field, specifically it is a urban commercial public places or outdoor lamp of the intelligent multi-functional integrated commercial lighting LED lamp.
Background Art
In recent years, with the rapid development of economy, urban population growth, the urban commercial is rapid prosperity and development, in commercial public places will generally be applied to the lamp in the lighting or decoration, such as: shopping malls, subway stations, bus stations, bus stations, train station and airport, but, in these commercial in public places, not only requires lighting, also the need for safety monitoring, information distribution and broadcast facilities, commercial public places the current of the lamp and these monitoring, information distribution and broadcast or the like are all independent of the operation of the line, so that not only the equipment and maintenance cost is high, and the line is complicated, so that the installation is greatly increased when the engineering cost, particularly in the Image network monitoring aspects, because the monitoring system at night or under the condition of low illumination in the monitoring effect is poor, and even some local cannot be monitoring, in addition, it is sometimes in outdoor activities, the lighting is needed at night; workers in the mine or in the sunlight to not local, also need to be lighting, if we could also in the lighting of the camera and at the same time a WiFi Internet even if the music is playing, it will be people more aspired to and more beautiful wishes. At present, due to the rapid development of the telecommunications industry and the continuing expansion of the, wireless communication technology has been widely used in different industries, communication have infiltrated in the life of every individual, however because the wireless communication rely on in a large number of the base station, the machine room, the terminal device, transmission line and other industrial products, so people often requires access to a particular geographical area can only be used to WiFi, and, communication transmitting base station often needs to be installed in a cell or populated areas, because of the large transmission power of the base station, to the human body has resulted in unnecessary radiation and injury, in addition, due to the mounting of the lamp cap and the lamp holder connection mode is not ideal, therefore, lamp with loose accidents occur from time to time, to the daily lives of the people and the security great inconvenience. Therefore the above defect becomes the industry urgent problems to be solved.
Content of the invention
In view of the above technical defects, the purpose of the utility model is to provide a kind of urban commercial public places or outdoor spot lamp monitoring and management, network, such as the music-video and intelligent integrated multifunctional commercial lighting LED lamp.
The technical proposal of the utility model are as follows:
An intelligent multi-functional integrated commercial lighting LED lamp, comprising a lamp holder, characterized in that the lamp holder comprising a lamp shell lamp shell and a illuminant, the illuminant is the LED lamp structure, the lamp shell is also provided with a camera module, intelligent power module, WiFi module, the sound module and a temperature and humidity sensing probe module, each module of the server through the Internet with the intelligent mobile phone terminal or computer terminal connection, the lamp cap and the lamp holder are mounted is connected to the embedded connection.
The above camera module group includes camera network communication module and the camera module, the Image pick-up network communication module and the camera module through the Internet server with the intelligent mobile phone terminal or computer terminal is connected.
The above intelligent power module group comprises an external power supply input terminal and the output terminal of the power supply, the external power supply input terminal and the output terminal of the power supply through the Internet server with the intelligent mobile phone terminal or computer terminal is connected, the external power supply to the input end of the AC220V external power supply; the power supply output terminal of the AC transfers the cocurrent DC3V — 24V output.
The above WiFi module group comprises a WiFi module and Wisp relay module, the WiFi module and Wisp relay module through the Internet server with the intelligent mobile phone terminal or computer terminal is connected.

The above temperature and humidity of the inductive probe module group includes reading the network communication module and a temperature and humidity sensing module, said reading the network communication module and a temperature and humidity sensing module through the Internet server with the intelligent mobile phone terminal or computer terminal is connected.
The above luminous body which includes a strip of LED, LED lamp or LED lamp.
The above lamp with mounting embedded connection is screw-type structure or a dovetail groove structure or arbitrary [...] connection in the structure.
Above the power supply output terminal adopts a two-way output, one path is to the LED luminous body power supply output; and the other is to group all the modules uninterrupted output.
The utility model to create the beneficial effect that:
1. High working efficiency, safety and environmental protection. According to the LED light source light emitting principles and characteristics, LED lamp to its high brightness, small volume, low radiation, low power consumption, long service life and low heat and the like have been received tire application, the utility model of the input end of the AC220V LED light source using an external power supply, the output uses a two-way output, one path is to the LED source power supply output; and the other is to group all the modules uninterrupted output, its power supply meets the equipment on the market most of the WiFi, Bluetooth audio equipment, intelligent control module and the camera work such as the needs of the, and power than the ordinary apparatus less harmful to the human body, in addition, the utility model of the lamp cap and the lamp holder installation embedded connection, so that the lamp more security.
2. The function is complete, the adaptability is strong. Intelligent multi-functional integrated commercial lighting LED lamp integrated advertisement WiFi, Bluetooth/IP audio, network camera head or the like after the module device, the lamp will not be only a lighting function, it is to realize the WiFi full coverage without a dead angle of the transmitting device, background music player, commercial security camera integrating intelligent product, and then allocate the intelligent module and hand-held intelligent terminal APP software or PC networking control combining function, the utility model not only can be used in shopping malls, subway stations, bus stations, bus stations, train station or airport and others flow intensive area shopping malls or any place in the vehicle, can also be used for other outdoor LED lamps such as such as: light projecting lamp, mine lamp or various outdoor lamp and the like, as long as the lamp is on the network, problem of the perfect people at the place free WiFi access and safety monitoring and the cost of the communication base station, so that the public places in security situations do people hold, saves a large amount of resources, and to the advertiser information release have reserved the huge development space, so that the people in public places can be through a network according to the intelligent mobile phone terminal or computer terminal can easily to various enterprises, companies and shops and of all the understanding.
3. The structure is simple, and the cost is low. LED lamp because the light-emitting bulb volume is small, most of the vacated space inside the lamp, for the life of people at the same time the bright and beautify the environment of the device is integrated together with other equipment, installation and construction of simple operation, each lamp in the decoration early cloth well line, and at the same time the power cord and the network can be controlled together in place, the flexibility is strong. At the same time, in public places integrated mobile phone signal base station, the communication operator and advertisers saves a large part of the construction cost of the base station, for example: such as when you want to go to the station or airport only need to come up with palm intelligent terminal (intelligent mobile phone/palm computer) or PC can be each station airport information in the full amount of the master and judge travel arrangements.
Description of drawings
Figure 1 is the schematic diagram of the internal view structure of embodiment 1 of the commercial lighting LED ball bulb of the lamp of the present utility model.
Figure 2 is the flow diagram of remote real-time playing of the synchronization control method of the present utility model.

Figure 4 is the dovetail groove type structure is connected to the schematic diagram of the lamp cap and the lamp holder.
Figure 5 is the [...] structure is connected to the schematic diagram of the lamp cap and the lamp holder.
Figure 6 is the schematic diagram of the cushioning structure of embodiment 2 of the panel lamp of the LED of the present utility model.
Figure 7 is the schematic diagram of the view of the structure of Figure 6.
Figure 8 is the schematic diagram of the head-up structure of Figure 6.
Figure 9 is the schematic diagram of the cushioning structure of embodiment 3 of the grid lamp of the LED of the present utility model.
Figure 10 is the over-looking structure schematic diagram of Figure 9.
Figure 11 is the schematic diagram of the head-up structure of Figure 9.
Figure 12 is the schematic diagram of the cushioning structure of embodiment 4 outdoor LED mining lamp of the present utility model.
Figure 13 is the schematic diagram of embodiment 2 of the LED panel lamp is installed in the airport of the present utility model.
Figure parts in the name and Serial number:
The lamp housing 1, a luminous body 2, the camera module 3, camera network communication module 3 - 1, the camera module 3 - 2, intelligent power module 4, the external power input 4 - 1, the power supply output terminal 4 - 2, WiFi module 5, WiFi module 5 - 1, Wisp relay module 5 - 2, the sound module 6, the Bluetooth communication module 6 - 1, IP audio module 6 - 2, sounding the horn 6 - 3, and a temperature and humidity sensing probe module 7, reading the network communication module 7 - 1, and a temperature and humidity sensing module 7 - 2, the Internet server 8, intelligent mobile phone terminal 9, computer terminal 10, lamp with 11, tube 12, and the ball 13.
Mode of execution
The Figure below and embodiment of the utility model further clarification.
Embodiment 1, such as Figure 1 ― 2 shown, the utility model intelligent multi-functional integrated commercial lighting LED lamp, comprising a lamp holder, said lamp holder comprising a lamp shell 1, a luminous body 2, the Internet server 8, intelligent mobile phone terminal 9 and computer terminal 10, the luminous body 2 is the structure of the LED lamp, the luminous body 2 is of any shape with the lamp 11, the lamp tube 12 or the bulb 13, the shell 1 is also arranged in the camera module 3, camera network communication module 3 - 1, the camera module 3 - 2, intelligent power module 4, the external power input 4 - 1, the power supply output terminal 4 - 2, WiFi module 5, WiFi module 5 - 1, Wisp relay module 5 - 2, the sound module 6, the Bluetooth communication module 6 - 1, IP audio module 6 - 2, sounding the horn 6 - 3, and a temperature and humidity sensing probe module 7, reading the network communication module 7 - 1 and a temperature and humidity sensing module 7 - 2, the luminous body 2 through the power external, the lamp cap and the lamp holder are connected by thread type structure or a dovetail groove structure or arbitrary [...] structure embedded connection.
See Figure 2 shown, the camera module 3 comprises a pick-up network communication module 3 - 1 and the camera module 3 - 2, wherein the pick-up network communication module 3 - 1 and the camera module 3 - 2 through the Internet server 8 with the intelligent mobile phone terminal 9 or computer terminal 10 is connected, the camera module 3 can be to the commercial places or outdoor lighting situation at any time by the photography, and the server through the Internet 8 commercial lighting situation is fed back to the intelligent mobile phone terminal 9 or the computer terminal 10.
The intelligent power module 4 comprises an external power supply input terminal 4 - 1 and the power supply output terminal 4 - 2, the external power supply input terminal 4 - 1 and the power supply output terminal 4 - 2 through the Internet server 8 with the intelligent mobile phone terminal 9 or computer terminal 10 is connected, the external power supply input terminal 4 - 1 adopts the AC220V external power supply; the power supply output terminal 4 - 2 using alternating current transfers the 
The WiFi module 5 comprises a WiFi module 5 - 1 and Wisp relay module 5 - 2, the WiFi module 5 - 1 and Wisp relay module 5 - 2 through the Internet server 8 with the intelligent mobile phone terminal 9 or computer terminal 10 is connected, WiFi module 5 can let people through the Internet server 8 of the control, can be in the commercial place or outdoor through intelligent mobile phone terminal 9 or computer terminal 10 to searched the Internet information, to read the novel, watching a movie, watching TV, chat or navigation.
The sound module 6 includes a Bluetooth communication module 6 - 1, IP audio module 6 - 2 and sounding the horn 6 - 3, the Bluetooth communication module 6 - 1, IP audio module 6 - 2 and sounding the horn 6 - 3 through the Internet server 8 with the intelligent mobile phone terminal 9 or computer terminal 10 is connected, the sound module 6 can be so that people in the commercial public occasions indoor or outdoor through the Internet server 8, in the intelligent mobile phone terminal 9 or computer terminal 10 to listen music and sound such as novels.
The temperature and humidity sensing probe module 7 includes reading the network communication module 7 - 1 and a temperature and humidity sensing module 7 - 2, said reading the network communication module 7 - 1 and a temperature and humidity sensing module 7 - 2 through the Internet server 8 with the intelligent mobile phone terminal 9 or computer terminal 10 is connected, and a temperature and humidity sensing probe module 7 to the lamp housing 1 internal temperature and humidity monitoring, and the server through the Internet 8 will light the lamp housing 1 internal temperature situation of the feedback to the intelligent mobile phone terminal 9 or the computer terminal 10.
See Figure 3 shown, the lamp cap and the lamp holder mounting connection is through a screw thread structure.
See Figure 4 shown, the lamp cap and the lamp holder mounting of the connection is the dovetail groove structure.
See Figure 5 shown, the lamp cap and the lamp holder mounting connection is [...] mode structure.
Embodiment 3, such as Figure 6 — 8 shown, is the utility model commercial lighting LED panel lamp.
Embodiment 4, such as Figure 9 — 11 shown, is the utility model commercial lighting LED grid lamp.
Embodiment 5, as Figure 12 shown, is the utility model outdoor LED mining lamp.
As Figure 13 as shown, is embodiment 2 is installed in the airport intelligent integrated multifunctional commercial lighting LED lamp.